DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Bristowe (Reg. No. 54,794) on 02/08/2022. Please cancel claims 4, 7, 10, and 16 and the application has been amended as follows:
Claim 1. (Currently Amended) A method executed by a network function of wireless network, the method comprising: obtaining, by the network function, aggregation criteria from a session management function (SM F); receiving, by the network function, one or more uplink (UL) protocol data units (PDUs); and forwarding, by the network function, an aggregated PDU to a core network function in accordance with the aggregation criteria, the aggregated PDU comprising the received one or more UL PDUs; wherein a packet header of the aggregated PDU type contains a PDU type indicator indicating the associated PDU is the aggregated PDU and a tunnel endpoint identifier of the aggregated PDU; wherein each PDU header of each packet in the aggregated PDU contains a PDU type indicator indicating the PDU type is a single PDU and a tunnel endpoint identifier of the single PDU; 
wherein the aggregation criteria includes a predetermined maximum size, and a size of the aggregated PDU is smaller than or equal to the predetermined maximum size; or wherein the aggregation criteria is associated with a destination address of the PDUs, and the PDUs to be aggregated in the aggregated PDU have a common destination address; or wherein the aggregation criteria includes a packet delay budget, and the UL PDUs in the aggregated PDU are received within the packet delay budget.
 
Claim 2. (Previously Presented) The method of claim 1 wherein the network function comprises an aggregation function of a user plane function.  

Claim 3. (Previously Presented) The method of claim 1 wherein receiving one or more UL PDUs comprises at least one of: receiving UL PDUs from one or more user equipments (UEs) within a predetermined UE group; receiving UL PDUs associated with a predetermined PDU session from one or more UEs; and receiving UL PDUs associated with a predetermined QoS flow from one or more UEs.  


Claim 6. (Previously Presented) The method of claim 1 wherein: the UL PDUs include Non Access Stratum (NAS) PDUs; and the core network function comprises one of an access and mobility management function (AMF) of the core network and a session management function (SMF).  

Claim 8. (Previously Presented) The method of claim 1 further comprising: receiving an aggregated PDU from a core network function; de-aggregating the received aggregated PDU to recover one or more downlink (DL) PDUs; and forwarding the de-aggregated DL PDU to one or more UEs in accordance with a respective header of each recovered DL PDU. 
 
Claim 11. (Previously Presented) The method of claim 1 wherein the aggregated PDU includes an aggregated encapsulation header including a PDU type field.  

Claim 12. (Previously Presented) The method of claim 11 the aggregated PDU further includes a PDU encapsulation header for each UL PDU, with each PDU encapsulation header including the PDU type field.  

Claim 13. (Previously Presented) The method of claim 1 wherein a PDU type is in a UE context, the PDU type indicating whether a PDU is a single PDU or an aggregated PDU. 
 
Claim 14. (Currently Amended) A network node comprising: 3PATENT Atty. Dkt. No. 85596418US03 at least one radio interface for communicating with user equipment (UE); a packet aggregation function (PAF) of a user plane function; a processor; and non-transitory machine readable memory storing machine readable instructions for configuring the network node to execute the steps of: obtaining, by the network function, aggregation criteria from a session management function (SMF); receiving, by the network function, one or more uplink (UL) protocol data units (PDUs); and forwarding, by the network function, an aggregated PDU to a core network function in accordance with the aggregation criteria, the aggregated PDU comprising the received one or more UL PDUs; wherein a packet header of the aggregated PDU type contains a PDU type indicator indicating the associated PDU is the aggregated PDU and a tunnel endpoint identifier of the aggregated PDU; wherein each PDU header of each packet in the aggregated PDU contains a PDU type 
wherein the aggregation criteria includes a predetermined maximum size, and a size of the aggregated PDU is smaller than or equal to the predetermined maximum size; or wherein the aggregation criteria is associated with a destination address of the PDUs, and the PDUs to be aggregated in the aggregated PDU have a common destination address; or wherein the aggregation criteria includes a packet delay budget, and the UL PDUs in the aggregated PDU are received within the packet delay budget.
 
Claim 15. (Previously Presented) The network node of claim 14 wherein receiving one or more UL PDUs comprises at least one of: receiving UL PDUs from one or more user equipments (UEs) within a predetermined UE group; receiving UL PDUs associated with a predetermined PDU session from one or more UEs; and receiving UL PDUs associated with a predetermined QoS flow from one or more UEs.  

Claim 17. (Previously Presented) The network node of claim 14 wherein the UL PDUs include Non Access Stratum (NAS) PDUs; and the core network function comprises one of an access and mobility management function (AM F) of the core network and a session management function (SMF).  

Claim 18. (Previously Presented) The network node of claim 14 wherein the network node is one of: a user plane function; an access node; and a control plane function. 
 
Claim 19. (Previously Presented) The network node of claim 14 wherein the core network function comprises either one of a user plane function (UPF) of the core network and a control plane (CP) function of the core network.  

Claim 20. (Previously Presented) The network node of claim 14 wherein the network node further comprises a de-aggregation function to de-aggregate a received aggregated PDU to recover one or more downlink (DL) PDUs.  

Claim 21. (Currently Amended) A communication system comprising at least one processor and a memory storing instruction for execution by the at least one processor to implement a network function, a session management function (SMF) and a core network function, the network function, SMF and core network function being communicatively coupled through an interface wherein: the network function is configured to: obtain aggregation criteria  the aggregated PDU and a tunnel endpoint identifier of the aggregated PDU; 5PATENT Atty. Dkt. No. 85596418US03 wherein each PDU header of each packet in the aggregated PDU contains a PDU type indicator indicating the PDU type is a single PDU and a tunnel endpoint identifier of the single PDU; the SMF is configured to provide aggregation criteria to the network function; and the core network function is configured to receive the aggregated PDU from the network function;
wherein the aggregation criteria includes a predetermined maximum size, and a size of the aggregated PDU is smaller than or equal to the predetermined maximum size; or wherein the aggregation criteria is associated with a destination address of the PDUs, and the PDUs to be aggregated in the aggregated PDU have a common destination address; or wherein the aggregation criteria includes a packet delay budget, and the UL PDUs in the aggregated PDU are received within the packet delay budget.

Claim 4, 7, 9-10, 16. (Cancelled)  

Allowable Subject Matter
Claims 1-3, 5-6, 8, 11-15, and 17-21 are allowed.
Claim 4, 7, 9-10, and 16 are Cancelled. 

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments, and the proposed amendments (suggested by examiner) make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462